L. HAND, Circuit Judge
(dissenting in part): In Amendola v. U. S., 17 F. (2d) 529, we reversed a conviction because of an érror not taken by the defendant at all, and altogether irrelevant to his guilt. This we did avowedly because a single sale of morphine had been laid in various counts on which the court imposed cumulated sentences. We said that when this was done we should require the trial to be conducted “with the most scrupulous exactness.” It is quite true that we have no power over the sentence as such, but when in fact error has been committed, in weighing it we are charged with the duty of regarding the justice of the result as a whole. No matter how bad the offender, to ine it seems intolerable that the maximum punishment imposed' by Congress should be evaded by the contrivance of charging a single act in two or three different forms.
In the case at bar the declaration of Vachuda was incompetent against Webber and his attorney objected to its introduction against him for that reason. I do not read Silkworth v. U. S. (C. C. A.) 10 F.(2d) 711, 720, as requiring a motion to limit the testimony in addition to such an objection if-the point be clearly raised. Indeed, in Amendola v. U. S., supra, we took the objection nostra sponte. In an ordinary ease I should have been content to ignore the error, but not when the defendant has become the victim of what seems to me only verbal juggling.
As to Vachuda I concur; as to Webber I dissent.